406 So.2d 121 (1981)
David ROTH, Appellant,
v.
STATE of Florida, Appellee.
No. 81-662.
District Court of Appeal of Florida, Second District.
November 25, 1981.
Jerry Hill, Public Defender, Bartow, and Elizabeth L. Hapner, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and James S. Purdy, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Affirmed as to condition (1). As to condition (8), we affirm as to appellant's failure to keep his appointments at the job bank as instructed by his probation officer. Appellant's further violation of condition (8), that he failed to make payments towards restitution as instructed, is stricken from the order of revocation of probation, and conditions (2) and (23) are also stricken, as there was no determination of appellant's financial condition such that payment could be made. See Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979). Further, condition (7) is stricken from the order of revocation of probation as there was no evidence that appellant failed to work diligently at a lawful occupation to the best of his ability.
We decline to set aside the revocation, because the failure to file reports for four consecutive months as required by condition (1) and repeated failure to follow the probation officer's instructions to visit the job bank are substantial violations. Wheeler v. State, 344 So.2d 630 (Fla. 2d DCA 1977).
RYDER, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.